 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDor distributing literature on behalf of International Union, United Automobile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, or anyother labor organization.WE WILL NOT promise, grant, or hold out to any employee any wage increaseor other benefit or thing of value to induce him or any other employee to refrainfrom membership, affiliation, sympathy, support, assistance, or activity in or forInternationalUnion, United Automobile, Aerospace and AgriculturalImplementWorkers of America, AFL-CIO, or any other labor organization.WE WILL NOT directly or indirectly threaten any employee with discharge, lossof employment, layoff, loss of benefit or other thing of value, or any discrimi-natory reprisal or retaliation or act, because of membership, affiliation, sympathy,support, assistance, or activity in or for International Union, United Automobile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, or anyother labor organization, or in case of union representation of our employees.WE WILL NOT directly or indirectly threaten or indicate that we will refuseor fail to bargain in good faith with International Union, United Automobile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, or anyother duly designated collective-bargaining representative of our employees; northat we will not permit or agree under any circumstances to a union shop; northat we will engage in long drawn-out negotiations with a union without good-faith intention to attempt to arrive at agreement, but with the advance intentionof arriving at a breakdown in negotiations.WE WILL NOT discourage membership in and lawful activities on behalf ofInternational Union, United Automobile, Aerospace and Agricultural ImplementWorkers of America, AFL-CIO, or other labor organization of our employees,by discharging, laying off, suspending, or failing or refusing to reinstate orrehire, any employee, or threatening to do so, or by otherwisediscriminating orthreatening to discriminate against any employee in regard to hire or tenure ofemployment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce employ-ees inthe exercise of their rights guaranteed to them by Congress, to self-organization, to form labor organizations, to join or assist any labor organiza-tion, to bargain collectively thiough representatives of their own choosing, toengage in concerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from engaging in any or all such activities,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as authorized in Section 8(a)(3) of theAct as modified by the Labor-Management Reporting and Disclosure Act of1959.THE ROSE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-If any of the above employees is presently serving in the Armed Forces ofthe United States we shall notify him of his right to full reinstatement upon applicationafter discharge from the Armed Forces, in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1949 as amended.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other materialIf employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, SecondFloor, Commerce Building, 744 North Fourth Street, Milwaukee, Wisconsin, Tele-phoneNo. 272-8600, Extension 3860.Industrial Platers,Inc.andDistrict 52, of the InternationalAssociation ofMachinists,AFL-CIO.Case No. 9-CA-3389.August 4,1965DECISION AND ORDEROn May 13, 1965, Trial Examiner Eugene E. Dixon issued his Deci-sion in the above-entitled proceeding, findings that the Respondent154 NLRB No. 21. INDUSTRIAL PLATERS, INC.277had engagedin and was engaging in certain unfair labor practicesand recommendingthat it cease and desist therefrom and take certainaffirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision, a brief in support thereof, and a document entitled"Memorandum."Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.' Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Industrial Platers, Inc., Columbus, Ohio, its officers,agent, successors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, as so modified :1.Add the following as paragraph 2(b), the present paragraph2(b) and those subsequent thereto being consecutively relettered:"(b)Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."2.Add the following immediately below the signature line at thebottom of the Appendix attached to the Trial Examiner's Decision:NoTs.-Notify the above-named employees if presently servingin the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.'The Respondent contends in its Memorandum that it was prejudiced by the TrialExaminer's admission of evidence presented by the General Counsel concerning settle-ment attempts in this case,and moves for a new hearing on this ground.We find thatthe admission of such evidence was not, under all the circumstances of the case,prejudicialerrorThe motion for a new hearing is therefore hereby denied.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended(61 Stat. 136), was heard before Trial Examiner Eugene E. Dixon 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Columbus,Ohio, on March 29, 1965, pursuant to due notice with all parties rep-resented.The complaint,issued on January 20,1965, and based upon charges filedNovember 19, 1964, was issued by the Regional Director for Region 9 (Cincin-nati,Ohio),on behalf of the General Counsel of the National Labor RelationsBoard(herein the General Counsel and the Board).It alleged that Respondent hadengaged in and was engaging in unfair labor practices by certain specified acts ofinterference,restraint,and coercion involving the employees'rights under the Actand by discriminatorily terminating the employment of Lawrence Frazier, RichardJordan, Ronnie Jordan, Jesse Maynard,and Jack Thomas because of their activitieson behalf of and sympathy for the Union and for the purposes of discouraging mem-bership in the Union thus violating Section 8(a)(1) and(3) of the Act.In its duly filed answer Respondent denied the commission of any unfair laborpractices.Upon the entire record, and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACTI.RESPONDENT'S BUSINESSAt all times material herein Industrial Platers, Inc., herein called Respondent, hasbeen an Ohio corporation engaged at Columbus, Ohio, in the business of platingmetal parts and products.During the year preceding the issuance of the complaint,which is a representative period, Respondent performed services valued in excess of$50,000, for nonretail enterprises located in the State of Ohio, each of which, duringthe same period,had a direct outflow of their products in interstate commerce, val-ued in excess of $50,000, which were sold and shipped directly by each of them topoints outside the State of OhioAt all times material Respondent has been anemployer as defined in Section 2(2) of the Act, engaged in commerce and in opera.tions affecting commerce as defined in Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONAt all times material herein District 52, International Association of Machinists,AFL-CIO, hasbeen a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe Union ActivitySometime in the spring of 1964 Jesse Maynard,who was then employed byRespondent as a plater helper, contacted the Union about organizing Respondent'semployees.Some 7 months later(about the first of October)Maynard, togetherwith three more of Respondent'semployees(Richard Jordan, Ronnie Jordan, andLawrence Frazier)went to the union office and obtained authorization cards whichMaynard began passing out to Respondent'semployees away from Respondent'spremises.There was some union talk around the plant and Maynard "got a few ofthe boys to sign cards."Among those who signed were Frazier, the two Jordans,and Jack Thomas.These four along with Maynard were later terminated byRespondent and are the alleged discriminatees herein.The TerminationsLawrence Frazier testified as follows:When he went to punch in at 3:20 p.m. onNovember 4, 1964, for the second shift, his card was missing.He asked the dayforeman where it was and was told that Shop Foreman Dallas Burton had it.Atthis point Burton saw him and told him that he wanted to see Frazier in the office.In the office he found Richard and Ronnie Jordan.Frazier asked Burton what waswrong.Burton said that he had"heard there was a lot of union talk going aroundthe shop" and asked if Frazier knew anything about it.Frazier said he did not andBurton said that he had gotten "information that morning from a good source" thatFrazier did know something about it. Burton said that he had a list which he hadgotten from a union representative that morning and that Frazier'sname was thirdon the list.Burton said that he was going to let Frazier go saying,"ifyou want aunion job, I will let you go so you can have one."He then pointed to the Jordansand added,"Iam going to let you go,too."Frazier said that if he was fired heshould get his check.Burton said,"well, let's don'tcall it fired, just say you are INDUSTRIAL PLATERS, INC.279laid off."According to Frazier's further testimony Burton was "real mad" at thistime and said that he "was going to cut off the third shift so he could keep an eyeon the men, keep the union talk from going around the shop."Frazier was not paid at. the time but went back for his check the followingFriday.'There he "talked for quite a while" with Burton.He told Burton that hehad "got the wrong man," that he had not been "talking the Union around there,"and didn't know anything about it, and asked to get his job back. Burton told himto come in the following day and talk to Respondent's president, Harold Edelstein.The next day in his interview with Edelstein the latter asked him "what the scorewas, why [he] got laid off." Frazier replied, "I don't know, just what Dallas said,Iwas talking union around the shop there ...." Frazier explained to Edelstein thathe had not talked about the Union around the shop and furthermore that he knewnothing about it.Edelstein said that all he knew about the matter was what Burtonhad told him. Sometime during the interview Burton came in and apparently joinedin the conversation. In any event he told Frazier either to come in or call in thefollowing Wednesday.Frazier went in the following Wednesday and Burton told him to come to workthe following day. So Frazier went back to work the next day as instructed. There-after he worked 70 to 80 hours a week 7 days a week and his first day off afterbeing reinstated was Thanksgiving Day.The day before he had been discharged hehad worked a double shift from 3:30 in the afternoon to 7 o'clock the followingmorning.He also had worked overtime every day during the previous week.According to his further testimony Burton made no mention at the time of hisdischarge about a lack of work. Frazier also testified that he had never been laid offbefore.During the week between his layoff and the time that he was reinstatedaccording to Frazier's further testimony, Respondent hired four or five new employ-ees.Frazier did not know their names but identified a couple of them by their givennames or nicknames and described what duties they had been assigned to.After his reinstatement Frazier found a more desirable job and quit Respondent'semployment.Frazier testified that the day before he quit he had a conversation withEdelstein who apparently had just received a copy of the unfair labor practicecharges.Edelstein asked Frazier if he knew anything about them and Frazierreplied that he did not.Edelstein told Frazier that in the event he was questionedabout the matter to tell the truth.He also told Frazier that he did not think thatBurton had laid him off on account of the Union. Frazier said that he did not knowwhy Burton had laid him off but that Burton had told him it was because of theUnion. It further appears that at no time during his employment with Respondentother than the occasion at issue had there ever been a layoff. It also appears thatat the time of the layoff the third shift had only been in existence for "a week or so."Ronnie Jordan testified as follows:When he went to punch in on the second shifthis card was not at the clock either.At this point he heard Burton order Frazierto come into the office with him. Jordan and his brother Richard followed Frazierinto the officeAs to what happened in the office, Jordan testified:Well, Dallas asked Larry did he know anything about the Union.He said therehad been talk about it around the shop and he wanted to know who the headguy that started the talk about the Union was, and Larry said he didn't know,and he said, "I know you do, because I got my information from a good source,"and he said, "so I am going to let you guys go." He pointed to me and Larryand Richard, and he said also Jesse Maynard, later on..he said that he got his information from our union representative.He hadbeen in that morning and he had the list and it had our names on it ... and hesaid, "so if you guys want a job, I am going to let you get you a job where thereis a union."The foregoing testimony was substantially corroborated by Richard Jordan.JesseMaynard testified that having heard from the Jordans of their terminationshe went to the plant at 6 p.m. (his shift did not start until 11:30 p.m.) to talk toBurton.There Burton told him that he had to let five men go and that he was oneof them.Maynard asked for an explanation.Burton replied, "well, there's beentoo much union talk going on [in] the second and third shift and I am going to getrid ofit...."1 F, razier's check stub, as did those of the others terminated on this occasion, had theword "Final" on it. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDJack Thomas, the other alleged 8(3), testified as follows: On November 4 about15 minutes before the end of his shift he had gone over to the water cooler to get adrink of water.Burton came by and Thomas said to him, "I see you had a fist fullof timecards."Burton's reply was, "As of 3.30 you are laid off."When Thomasasked why, Burton "just turned around as he walked, and he says, `too much bitch-ing,' and kept going."The General Counsel then asked if Burton had said anythingabout a lack of work. Thomas answered, "Yes, sir, I believe he did.He said-ifI am not mistaken-he said, before he said bitching, he said lack of work and toomuch bitching or something to the effect." Previously that day Thomas had had aconversation with his foreman, Danny White, relative to the Union.White toldThomas and another employee, Sloan, that he had "heard that the guys had got alistof names" and that five or six of the employees were "going to leave there."Thomas went back to work about a month later having been recalled by Respondent.He testified that at that time there were three or four new employees on the dayshift and that there were some new ones on the night shift too.He also testifiedthat after he went back to work he worked some overtime.Notwithstanding thatthere had been some fluctuations in the amount of work to be done he had neverpreviously been laid off.On December 3, 1964, Respondent wrote the four alleged discriminatees, whowere still off, as follows:Due to the increase in the work load we request your immediate return toyour job.Please let us hear from you.The testimony of Harold Edelstein, Respondent's president, was as follows-Respondent's normal complement of employees is about 55 which was approximatelythe number employed at the time of the hearing herein.Respondent's businessfluctuates and Respondent had in the past instituted general layoffs, the last onesbeing in 1958 and at the end of 1962 2According to Edelstein Respondent has some operations that involve 24-hour atten-tion which results in overtime for those working on them even though work mightbe scarce in other departments. In this connection he maintained that it is not goodpolicy to give overtime to one "not particularly educated in that job."Edelstein testified that the Union played no part in his decision on the termina-tions and that indeed he did not know that the people involved were interested, orhad played any part, in the Union.The decision on the terminations in questionwas made by Edelstein on October 29As of that date, Respondent had a tube job"being run in the still line that was coming close to the end of the demand for plat-ing."There were approximately 2,000 tubes left to run when the layoff was decidedupon.At an average of about 400 a day the tube job should have run out at thetime the terminations occurred.When asked on cross-examination whether Burton had anything to do with thedecision as to who was to be laid off Edelstein answered, "only with respect to themen's work and the jobs they were doing."When the question was repeated tohim he then answered, "No, sir, not specifically.He and I always have conversa-tions before I finally give him the word.The conversation, in this particular case,involved my telling him who [was] to be laid off ...."On direct examination Edelstein explained his reasons for picking the people whowere terminated as follows:Lawrence FrazierYes, sir.Mr. Frazier was temporarily assigned to the barrel zinc department.He was working-pulling barrelsHe was-well, do you want me to explainabout the fact that his regular work was in the phosphate line? ... because ofthe fact that his regular work was on the phosphate line, I decided that in orderto consolidate the second and third shifts into the second shift only on thebarrel zinc department, that he and one other man had to go. They were laidoff until work picked up, and, therefore, we could call back just as soon as wecould get work for the phosphate department.Frazier could then go back towork.Jesse MaynardHe was laid off because he was working again in the barrel zinc departmentwhere we had two men on each of the second and third tricks, and we had toconsolidate back down to the second shift, and, therefore, Jesse, who was spin2 Edelstein testified in substance that its volume of employment rises and falls withthe ups and downs of the business cycles INDUSTRIAL PLATERS, INC.281drying on the third shift, would be the one man and Lawrence Frazier, whowas pulling on the second shift, should be the two to go, and the other two, onewho was pulling and one was spin drying, were to continue on the second shift.Ronald JordanHe and his brother [Richard Jordan] were hired approximately at the sametime for the specific purpose of running the tube job; when the tube job ran out,as it was, they had to go. From the time I made the decision on Thursday tilthe time they were laid off on Wednesday the tube job should have completelybeen gone.Jack ThomasWell, Jack had had words with Danny White, who is supervisor or the pusherin the department, approximately 3 or 4 weeks before the layoff. I had actu-ally tried to get Danny and Jack to work together, and I had made the state-ment to Jack specifically, "Jack, you are going to be forcing me to make a deci-sion.I am going to have to lay off either Danny or Jack, and you know I willhave to pick Jack because Danny is the leadman in the department or thepusher, and just am asking you to please cooperate or else I will be forced tolay you off." 3As for his conversation with Frazier when the latter came in to talk to him afterhe had been laid off, Edelstein testified as follows:Well,Mr. Frazier came in to talk to me, and I had heard there was a lot ofwords and a big commotion going on, so I said, "Buck, what is all the commo-tion about? I heard a lot of commotion going on about here.What is thescore?"So he proceeded to tell me that there was some talk of a union. I said"I don't know what that talk was or what it was meant to be, but as far as I amconcerned it has no bearing on your employment here."And then he wantedto know when he was going to be called back to work if he were to be calledback to work, and I said, "I think you can probably come back to work Thurs-day if we get enough phosphate for you to run."And this is approximatelywhat occurred.Edelstein went on to testify that he recalled Frazier first.The second whom herecalledwas Nick Van Gellow.4 Then he hired a man to work in the chromedepartment after which he "hired others who specifically could be trained in theirnew department, in these various jobs."Edelstein at first denied discussing theUnion with Burton.When asked again if he had ever discussed the Union with him,Edelstein testified:I have on occasion engaged in very light talk and I am talking about since 1953-Imost certainly would have had to discuss some union with somebody.AndBurton, as well as many others, have discussed union on a very light basis, andshould an opinion from me that I am absolutely neutral and will try to remainneutral as long as I am in business.When asked if by the above answer he meant to imply that he had discussed unionsgenerally he replied, "yes, sir."Then when asked if he discussed "this specificunion" he replied, "absolutely not."Shop Foreman Burton denied in his testimony telling any of the employees thatthe termination had anything to do with the Union.However with respect to Law-rence Frazier, Burton testified as follows:Well, as I was walking up to the building, he was standing beside the coffeemachine, so I asked him to come in my office a minute, so we went in the office,and we got in the office, and I told him he was laid off.He sat down, and IS There was a sixth man laid off at the same time as those named in the complaint.He was Nick Van Gellow. As to him Edelstein testified that "he was uncooperative andwould not do his share of the work on the trick that he was working on . . . he was laidoff because the work had slowed down in that department as well and he was the onemost logical to be laid off "&Van Gellow was called back within 2 weeks of the November 3 termination notwith-standing that Edelstein testified that "he just wasn't a good employee."Edelstein ex-plained that he was being given another chance.Van Gellow later fell asleep on the joband was discharged again. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked him if he had heard any union talk, and he said,"no."And I said,"well,I think you have."And then he rephrased it and said, "yes, I have. I thinkeverybody in the building has heard about it."Then, he asked me, he said, "well, if I am fired, can I get my check?" And Isaid, "you are not fired; you are laid off."And when I got up to turn aroundto go out the door, the two Jordan boys were standing in the door,and I said,"both of you are laid off, too."Burton testified that Edelstein informed him of the layoff about a week before itoccurred but that he did not consult with Burton about those to be laid off nor didhe know how Edelstein made the determination to lay off theoneshe did.He fur-ther testified that no mention was made of the Union by Edelstein. Burton alsotestified that he raised the question of the Union with Frazier because he "was justcurious as to how much of it was going on . . ." because he "had heard a lot of talkabout it ......When asked if at the time of talking to Frazier and the two Jordanshe was angry, he answered "I don't believe so."When the question was repeatedhe answered "I don't remember but I don't think I was angry.' It also appears fromBurton's testimony that notwithstanding that Edelstein did not consult with himabout the layoffs, Edelstein had in the past consulted with him about employees andtheir performance.Burton also testified (contrary to Edelstein's testimony) that hehad discussed with Edelstein the rumors he had heard about this particular Union.Burton's denial that he exhibited an antiunion motive to the employees in makingthe terminations and the purpose to eliminate union discussion among them is notcredited.His anger at the time 5 is indicative of an emotion hardly to be equatedwith an uncontroversial economic layoff.Furthermore,his admitted interrogationof Frazier about the Union and the exception he took to Frazier's plea of ignorancethereon is inconsistent with Respondent's contention here and with the rest of Burton'sversion of the matter.ConclusionsThe foregoing evidence in my opinion clearly shows that Respondent violated theAct substantiallyas alleged inthe complaint.Respondent's contention that the terminations were merely layoffs required byand the result of slack work is refuted by, among other things, the fact that Respond-ent hired several people in the short interim between the "layoffs" and Frazier'sreturn to works This refutation is materially strengthened by Edelstein's own testi-mony that the new hires "could be trained" and the clear implication that they werethus inexperienced.Even in the absence of the foregoing credibility resolution, on the record hereinI believe that the inference is fully justified that Edelstein was aware of the unionactivity or sympathy of the employees in question or at least suspected them. I sofind.I further find, contrary to Respondent's testimony, that the matter of theterminations was discussed by Burton and Edelstein and that antiunion considera-tions motivated them.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth above, occurring in connec-tion with the operations of the Respondent described in section I, have a close, inti-mate, and substantial relation to trade, traffic,and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) and(3) of the Act, Ishall recommendbelow thatit cease anddesist therefrom and take certainaffirmativeaction designed to effectuate the policiesof the Act.cGiven two opportunities to disavow it, he refusedI credit the General Counsel'switnesses in this connection6 Frazier's testimony to this effect is essentially undenied.To the extent that Edel-stein's testimony on the new hires can be interpreted as a denial of Frazier's I do notcredit it. INDUSTRIAL PLATERS, INC.283Having found that Respondent discriminated against various employees by dis-charging them, I will recommend that the Respondent make each whole for any lossof earnings he may have suffered because of the discrimination against him by pay-ment to him of a sum of money equal to the amount of wages he would have earnedfrom the date of the discrimination to the date of the offer of reinstatement togetherwith interest thereon at the rate of 6 percent per annum, and that the loss of payand interest be computed in accordance with the formula and method prescribed bythe Board in FW. Woolworth Company,90 NLRB 289, and IsisPlumbing & Heat-ing Co.,138 NLRB 716, to which the parties hereto are expressly referred.The unfair labor practices committed by Respondent strike at the heart of therights guaranteed employees by Section 7 of the Act.7The inference is warrantedthat Respondent maintains an attitude of opposition to the purpose of the Act withrespect to the protection of employee rights in general. It will, accordingly, berecommended that Respondent cease and desist from infringing in any manner uponthe rights guaranteed in Section 7 of the Act.8CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entire record in thisproceeding, I make the following conclusions of law.1.Industrial Platers, Inc., is, and has been at all material times, an employerwithin the meaning of Section 2(2) of the Act.2.District 52, of the International Association of Machinists, AFL-CIO, is, andhas been at all material times, a labor organization within the meaning of Section2(5) of the Act.3.By discriminating against its employees Lawrence Frazier, Richard Jordan,Ronnie Jordan, Jesse Maynard, and Jack Thomas as found above, the Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(3) of theAct.4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed them by Section 7 of the Act, as found above, Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding, I recommend that the Respondent, IndustrialPlaters, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership of any of its employees in District 52, of the Inter-national Association of Machinists, AFL-CIO, or in any other labor organizationof its employees by discharging, or in any other manner discriminating against, anyindividual in regard to his hire, tenure of employment, or any term or condition ofemployment, except as authorized in Section 8(a)(3) of the Act.(b)Threatening discharge or other reprisals because of the employees' unionactivities or sympathies or to prevent union discussion.(c) Interrogating employees concerning their union membership, activities, orsympathies, in a manner constituting interference, restraint, or coercion within themeaning of Section 8 (a) (1) of the Act.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed to them in Section 7 of the Act, except to theextent that such right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized in Section 8(a) (3) ofthe National Labor Relations Act, as amended by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which I find will effectuate the policiesof the Act.(a)Make the above-named employees whole for any loss of pay they may havesuffered by reason of Respondent's discrimination against them, together with inter-est at the rate of 6 percent per annum, in the manner set forth in the section entitled"The Remedy."7N.L.R.B. v. EntwistleMfg.Co.,120 F. 2d 532(C A. 4).8May Department Stores Famous-Barr Companyv.N L.R B.,326U.S. 376;BethlehemSteel Companyv.N.L.R.B.,120 F. 2d 641. 284DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b) Preserve, and upon request, make available to the Board andits agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnel records, and reports, and all other records necessary or useful todeterminethe amount of backpay due under the terms of this Recommended Order.(c) Post at its plant in Columbus, Ohio, copies of the attached notice marked"Appendix." 9Copies of said notice, to be furnished by the Regional Director forRegion9, shall, after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be maintained by it fora period of 60 consecutive days thereof, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shallbe takenby the Respondentto insurethat said notices are not altered, defaced, or covered byany other material.(d)Notify the said Regional Director, in writing, within 20 days from the date ofthe receipt of this Decision and Recommended Order, what steps the Respondenthas taken to comply herewitb.'°5If this Recommended Order be adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice. In the further event that the Board's Order be enforced by a decree ofa United States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order."10 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of District 52,of the International Association of Machinists, AFL-CIO, or in any other labororganizationof our employees by discriminatorily discharging or in any othermanner discriminating against any individual in regard to his hire or tenure ofemployment or any term or condition of employment, except as authorized inSection 8(a) (3) of the Act.WE WILL make Lawrence Frazier, Richard Jordan,Ronnie Jordan, JesseMaynard, and Jack Thomas whole for any loss of earnings they may have suf-fered as a result of our discrimination against them.WE WILL NOT threaten discharge or other reprisals because of our employees'unionactivities or sympathies or to preventunion discussionby them.WE WILL NOT interrogate our employeesconcerningtheir union membership,activities,or sympathies, in a manner constituting interference, restraint, orcoercion withinthe meaningof Section 8(a)(1) of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist the above-named or any otherlabor organizationto bargain collectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorizedin Section 8(a) (3) of the Act.All our employees are free to become or remain, or refrain from becoming orremaining,members of the above-named or any other labor organization.INDUSTRIAL PLATERS, INC.,Employer.Dated-------------------By-----------------------------------------(Representative-Title)This notice must remain posted for 60 consecutive days from the date ofposting,and must notbe altered, defaced, or covered by any other material. UNITED ASSN.PIPEFITTERS LOCAL 455, ETC.285If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Room 2023,Federal Office Building, 550 Main Street,Cincinnati,Ohio,Telephone No. 381-2200.United Association Pipe Fitters Local Union No.455 and UnitedAssociation Plumbers&Gasfitters Local Union No.34, bothaffiliated with the United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO,'and St.Paul Associationof Plumbing,Heating and Mechanical Contractors,Inc.,'et at.and United Association Pipe Fitters Local Union No. 455 andUnited Association Plumbers&Gasfitters Local Union No. 34,both affiliated with the United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO,and Upper MidwestPiping, Incorporated and United Association Pipe Fitters LocalUnion No.455, affiliated with the United Association of Jour-neymen and Apprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada,AFL-CIO (D. W.Hickey Co.,Inc., and Minnesota Mining&Manufacturing Com-pany)andAmerican Boiler Manufacturers Association 3CasesNos. 18-CE-4, 18-CE-6, and 18-CC-143.August 5, 1965DECISION AND ORDEROn July 14, 1964, Trial Examiner Reeves R. Hilton issued his Deci-sion in the above-entitled proceeding, finding that the Respondents,Local Union No. 455 and the Contractors Association, its member-contractors, and Upper Midwest Piping, Incorporated, had engagedin and were engaging in certain unfair labor practices and recommend-ing that they cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.He alsofound that the Respondent Unions had not engaged in certain otheralleged unfair labor practices, and recommended that the complaintbe dismissed with respect thereto.Thereafter, the General Counsel-,the Respondent Union, and the Charging Party filed exceptions to theTrial Examiner's Decision and supporting briefs.The National Labor Relations Board has reviewed the rulings of theTrial Examiner made at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Board has con-sidered the entire record in these cases, including the Trial Examiner's'Herein referred to respectively as Local Union No. 455 and Local Union No. 34, andjointly as the RespondentUnions.2 Herein referred to as the Contractors Association.8 Herein referred to gas the Charging Party.154 NLRB No. 12.